 1                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12   PHILLIP CAMILLO-AMISANO,              ) No. CV 17-06634-ODW (JDE)
                                           )
13                     Plaintiff,          )
                                           ) JUDGMENT
14                v.                       )
                                           )
     FEDERAL BUREAU OF                     )
15                                         )
     PRISONS, et al,                       )
16                                         )
                       Defendants.         )
17                                         )
18
19
           Pursuant to the Order Accepting Findings and Recommendations of the
20
     United States Magistrate Judge,
21
           IT IS HEREBY ADJUDGED that this action is dismissed with
22
     prejudice.
23
24
     Dated: November 12, 2019
25
                                              ______________________________
26                                            OTIS D. WRIGHT, II
27                                            United States District Judge
28
